Citation Nr: 0006083	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ear disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to January 
1974.   His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in White River Junction, Vermont, 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a left 
ear condition.


REMAND

The RO is required to obtain all of the veteran's VA medical 
records.  In a Statement in Support of Claim received in 
February 1998, the veteran wrote that for the previous year 
he had been treated for his left ear disorder at the VA 
Medical Center in White River Junction, Vermont.  He also 
wrote that he had received treatment at the "Boston VA."  
It does not appear from the record that these records have 
been requested or obtained.  VA records are considered part 
of the record on appeal because they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet.App. 611, 613 (1992).  The RO must obtain records of the 
alleged treatment at the VA Medical Centers in White River 
Junction, Vermont, and Boston, and records of any other 
recent VA treatment before further adjudication of the 
veteran's claim. 

To ensure that the Board's decision is based on a complete 
record, this case is REMANDED to the RO for the following 
actions: 

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers 
who have treated him for his left ear 
disorders.  The RO should inform the 
veteran that he should submit any private 
medical records relevant to his claim. 

2.  The RO should request the veteran's 
medical records from the VA Medical 
Centers in White River Junction, Vermont, 
and Boston, and associate all records 
received with the claims file. 

3.  Following the receipt of any 
additional records, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond thereto before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional medical 
information.  At this time, the Board does not intimate any 
opinion as to the merits of this case.  No action is required 
of the veteran until he is further notified by the RO.  The 
veteran has a right to present any additional evidence or 
argument while this case is in remand status.  See 
Kutscherousky v. West, 12 Vet.App. 369 (1999); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



